COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00027-CV


JACQUELINE RUTLEDGE                                                APPELLANT
HENDERSON

                                         V.

ALPINE GENERAL                                                       APPELLEE
CONTRACTING, INC.
                                     ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CV12-1820

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Joint Agreed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: March 23, 2017




                                    2